Citation Nr: 0108183	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for bilateral knee disability.

2.  Whether new and material evidence has been received 
to reopen a claim of entitlement to service connection 
for low back disability.

3.  Entitlement to service connection for visual 
disability of the right eye, secondary to service-
connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953 and from March 1954 to October 1979.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


REMAND

The veteran seeks entitlement to service connection for a 
bilateral knee disability; a low back disability; and for 
a visual disability of the right eye, secondary to 
service-connected hypertension.  The veteran states that 
he has been declared disabled by the Social Security 
Administration (Statement, received in October 1995), in 
part due to back and knee disabilities; however, the 
veteran's Social Security records have not been 
associated with the claims folder.

Service connection is in effect for arthritis of the 
cervical spine and right shoulder.  The veteran's 
representative notes that the veteran has arthritis in 
his low back and knees and maintains that such disability 
is part of a systemic process which involves the cervical 
spine and right shoulder.  The claims file does not 
contain a medical opinion which addresses the question of 
whether the veteran's low back and knee disabilities are 
part of a systemic process.

During the pendency of the appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, that law eliminated the concept of a 
well-grounded claim, redefined the obligations of the VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well grounded.  The change in the law 
was applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet 
final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
In addition, because the VA regional office (RO) has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially 
prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, 
and approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
a bilateral knee disability; a low 
back disability; and a visual 
disability of the right eye, 
secondary to service-connected 
hypertension.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
The RO should also request that the 
veteran provide any additional 
relevant medical records he may 
possess.  Failures to respond or 
negative replies to any request must 
be noted in writing and associated 
with the claims folder.

2.  The RO should contact the Social 
Security Administration and request 
that it provide a copy of its 
decision awarding the veteran 
disability benefits, the records upon 
which the award was based, and 
records pertaining to any subsequent 
disability determination for the 
veteran.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination 
to determine the nature, extent, and 
etiology of any knee or low back 
disability found to be present.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  
The claims folder must be made 
available to the examiner so that the 
relevant medical history may be 
reviewed.  Should degenerative joint 
disease of the knee(s) and/or low 
back be found, the examiner should 
render an opinion as to whether it is 
at least as likely as not part of a 
systemic process which also affects 
the veteran's cervical spine and 
right shoulder.  The rationale for 
all opinions must be set forth

4.  When the requested actions have 
been completed, the RO should 
undertake any other indicated 
development and then readjudicate the 
issues of entitlement to service 
connection for a bilateral knee 
disability; a low back disability; 
and a visual disability of the right 
eye, secondary to service-connected 
hypertension.  In so doing, the RO 
must also ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on 
all issues remaining in appellate 
status and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional 

evidence and/or argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



